  Case 19-02215      Doc 31     Filed 12/06/19 Entered 12/06/19 15:47:42          Desc Main
                                  Document     Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                      )      Chapter 13
                                            )
       Claude T. Lemond,                    )      Case No. 19-02215
                                            )
                      Debtor.               )      Judge A. Benjamin Goldgar
                                            )      Lake County

                                   NOTICE OF MOTION

TO:    Office of Glenn Stearns, Chapter 13 Trustee via Electronic Court Notice
       Child support services attn: Cindy King/Bankruptcy Manager: Information
       processing unit, Po Box 19119, 509 S 6th Street, Springfield, Il 62701 via US Mail
       Illinois Department of Healthcare and Family Services, State Disbursement Unit,
       Child Support, Po Box 5400, Carol Stream IL 60197 via US Mail
       See attached service list

       PLEASE TAKE NOTICE that on January 10, 2020 at 10:30 am or as soon thereafter as
counsel may be heard, the undersigned shall appear before the Honorable Judge A. Benjamin
Goldgar, or any Judge sitting in his stead, at the Park City Branch Court, Courtroom B, 301 S.
Greenleaf Avenue, Park City, Illinois and then and there present the attached Motion to Allow
Late-Filed Claim at which time you may appear if you so deem fit.

                                                                           /s/ David H. Cutler

                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Motion to be served on the Trustee via Electronic Court Notice and on the remaining
person(s) and/or firm(s) on the attached service list via first class U.S. Mail on December 6,
2019.


                                                                           /s/ David H. Cutler

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
            Case 19-02215
Americash Loans                Doc 31 Direct
                                      Filed 12/06/19
                                             Tv      Entered 12/06/19 15:47:42   Desc Main
                                                                        Kay Jewelers
Att: Bankruptcy                          Document
                                      P.O.  Box 5007 Page 2 of 5        P.O. Box 740425
1801 Dempster Street                   Carol Stream, IL 60197                Cincinnati, OH 45274
Evanston, IL 60201
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




AT&T                                   Fifth Third Bank                      Kentucky Tollway
Bankruptcy                             Attn: Bankruptcy                      400 East Main Street
4331 Communications Drive              35 Fountain Square Plaza              Suite 102
Flr 4W                                 Cincinnati, OH 45263                  Louisville, KY 40202
Dallas, TX 75211

Bank of America                        Flagship Credit Acceptance            Marchuentte Dotson
P.O. Box 31785                         Po Box 965                            7524 N Seeley Ave
Fresno, FL 33631-3785                  Chadds Ford, PA 19317                 Chicago, IL 60645




Capital One                            Illinois Child Support                Midland Funding
Attn: Bankruptcy                       Mail Response Unit                    2365 Northside Dr Ste 300
Po Box 30285                           Po Box 19405                          San Diego, CA 92108
Salt Lake City, UT 84130               Springfield, IL 62794


Chase Bank                             Illinois Department of Revenue        Nicor
P.O. Box 15299                         Bankruptcy Section                    Attn: Bankruptcy
Wilmington, DE 19850                   Po Box 19035                          P.O. Box 190
                                       Springfield, IL 62794                 Aurora, IL 60507


Chicago Parking Tickets                Illinois Tollway                      North shore gas
City of Chicago Dept. Of finance       P.O. Box 5382                         Attn: Customer Service
P.O. Box 6289                          Chicago, IL 60628                     200 E. Randolph
Chicago, IL 60680-6289                                                       Chicago, IL 60601-6302


Comcast Cable Communications, LLC      Inbox Loan                            Northshore Hospital
Attn: Legal Department                 P.O. Box 881                          Billing Department
One Comcast Drive                      Santa Rosa, CA 95402                  23056 Network Place
Philadelphia, PA 19103-2838                                                  Chicago, IL 60673-1230


ComEd Customer Care                    Indigo Credit Card                    OSLA/Dept of Ed
P.O. Box 805379                        Genesis FS Card Services              Attn: Bankruptcy
Chicago, IL 60680-5379                 P.O. Box 4477                         Po Box 18475
                                       Beaverton, OR 97076-4477              Oklahoma City, OK 73154


Credit Cube                            Internal Revenue Service              PNC
P.O. Box 133                           c/o Centralized Insolvency Operatio   Attn: Bankruptcy
Finley, CA 95435                       Post Office Box 7346                  P.O. Box 94982
                                       Philadelphia, PA 19101-7346           M/S Br-Yb58-01-5
                                                                             Cleveland, OH 44101

Credit Management, LP                  iSpeedy Loans                         Skokie Parking Tickets
Attn: Bankruptcy                       Att: Bankruptcy                       Box 264
Po Box 118288                          PO Box 184                            5127 Oakton St
Carrollton, TX 75011                   Des Plaines, IL 60016                 Skokie, IL 60077
            Case 19-02215
Source Receivables  Mgmy, Llc   Doc 31   Filed 12/06/19 Entered 12/06/19 15:47:42   Desc Main
Attn: Bankruptcy Dept                      Document     Page 3 of 5
Po Box 4068
Greensboro, NC 27404


Sprint
Attn: Bankruptcy
6391 Sprint Parkway
Overland Park, KS 66251
     Case 19-02215      Doc 31     Filed 12/06/19 Entered 12/06/19 15:47:42           Desc Main
                                     Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )       Chapter 13
                                               )
         Claude T. Lemond,                     )       Case No. 19-02215
                                               )
                        Debtor.                )       Judge A. Benjamin Goldgar
                                               )       Lake County

                          MOTION TO ALLOW LATE-FILED CLAIM

         NOW COMES Claude Lemond, by and through his attorneys, Cutler & Associates, Ltd.,

and in support of his Motion to Allow Late-Filed Claim, states and alleges as follows:

1.       The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on

January 25, 2019.

2.       The Debtor’s Chapter 13 Plan was confirmed on May 30, 2019

3.       At the time the case was filed, the Debtor owed a domestic support obligation in the

amount of $2,788.00 through the Illinois Department of Healthcare and Family Services

(“IDHFS). The confirmed plan provides for full payment of this claim

4.       The last date to file claims for governmental agencies in the instant case was July 24,

2019.

5.       IDHFS did not file a Proof of Claim by the deadline.

6.       Therefore, the Debtor filed a Proof of Claim on behalf of IDHFS on October 8, 2019. A

copy of the filed Claim is marked as Exhibit A and is attached hereto.

7.       The Debtor asks that the late-filed claim be allowed.

WHEREFORE, the Debtor, Claude Lemond, prays for the following relief:

      A. That this Court enter an order allowing the late-filed claim Illinois Department of

         Healthcare and Family Services and that said claim be deemed allowed; and
  Case 19-02215      Doc 31     Filed 12/06/19 Entered 12/06/19 15:47:42             Desc Main
                                  Document     Page 5 of 5


   B. For such other and further relief as this Court deems equitable and just.



                                                                          Respectfully Submitted,
Dated: December 6, 2019

                                                          By:                   /s/ David H. Cutler
                                                                One of the attorneys for the Debtor



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
